Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The amendment filed 2020/12/16 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
the end effector comprising a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate where the two laterally spaced holding areas are fixed relative to each other (Claim 18) and the transport apparatus comprises at least one additional end effector rotatably connected to the second end of the arm (Claim 20).
the end effector comprising a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate where the two laterally spaced holding areas are fixed relative to each other (Claim 30) and the transport apparatus comprises at least one additional end effector rotatably connected to the second end of the arm the at least one end effector includes the at least two end effectors being connected to the robot arm (Claim 31)
Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20, 25, 31, 32, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding Claim 20, the limitation:
the transport apparatus further comprises at least one additional end effector.
was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Nowhere in the specification or drawings is the transport apparatus described or depicted as having a multiple dual end effectors mounted to the same arm nor is it described or depicted as having a dual end effector and a separate end effector mounted to the same arm.
Regarding Claim 25, the limitation:
the dual end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration
was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 31, the limitation:
the at least one end effector comprising at least two end effectors rotatably connected to the second end of the robot arm
was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 34, the limitation:
at least two end effectors each being connected to the robot arm to be independently rotatable relative to each other
was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 32 and 33:
the claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Rice et al. (US 20060182536 A1).
Regarding Claim 44, Rice discloses:
a transport apparatus comprising:
a substrate transport chamber (10);
a robot drive (367) fixedly mounted to the substrate transport chamber at a fixed single location on the substrate transport chamber, where the fixed single location is at least partially offset from a longitudinal centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
a robot arm (87 & 95 & 310 & 321) having a first end connected to the robot drive (Fig. 8B & Fig. 9A), where the robot arm comprises a first arm link (321) and a second arm link (310), where the first arm link comprises a first end connected to the robot drive and an opposite second end, where the second arm link comprises a first end rotatably connected to the second end of the first arm link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
a first end effector (87) rotatably connected to a second end of the second arm link, where the first end effector is configured to hold at least one substrate thereon (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C),
where the robot arm is configured to be moved by the robot drive to move the first end effector among a plurality of process modules connected to a plurality of sides of the substrate process module and at least one load lock connected to a side of the substrate process module while the robot drive is retained, at least partially, offset from the longitudinal centerline of the substrate transport chamber, at the fixed single location on the vacuum transport chamber [0152] (Fig. 1G).
Regarding Claim 46, Rice discloses:
where the substrate transport chamber is configured to have the process modules connected to at least two opposite sides of the substrate transport chamber and configured to have the at least one load lock connected to another side of the substrate transport chamber, where the substrate transport chamber has a general elongate length extending along the longitudinal centerline of the substrate transport chamber and a narrower width, and where the robot arm and the robot drive are configured to move the first end effector into the process modules at the at least two opposite sides of the substrate transport chamber and into the at least one load lock at the another side of the substrate transport chamber [0152] (Fig. 1G).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 27, 28, 38, 39, 40, 41, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 20060182536 A1) in view of Bacchi et al. (US 5741113 A).
Regarding Claim 18, Rice teaches:
a transport apparatus comprising:
a substrate transport chamber (10) configured to have process modules (60 & 80) connected thereto and configured to have at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7B & Fig. 8A);
a robot drive (367) connected to the substrate transport chamber [0152], where the robot drive is fixedly mounted to the substrate transport chamber at a singular fixed stationary location on the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A), where the location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
an arm (87 & 95 & 310 & 321) having a first end connected to the robot drive (Fig. 8B & Fig. 9A), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (321) and a second link (310), where the first link comprises a first end connected to the robot drive (Fig. 8B & Fig. 9A) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
an end effector (87) rotatably connected to a second end of the second link [0130],
where the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152].
Rice does not teach:
the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other.
Bacchi teaches:
a transport apparatus comprising:
a robot arm (12 & 14 & 22 & 230), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (14) and a second link (22), where the first link comprises a first end connected to a robot base (12) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 7A & Fig. 7B); and
an end effector (230) rotatably connected to a second end of the second link, where the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [Column 9 Lines 11-28],
where the arm is configured to be moved to move the end effector among the at least one wafer cassette and the process modules (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other taught by Bacchi in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 20, Rice does not teach:
the transport apparatus further comprises at least one additional end effector rotatably connected to the second end of the arm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide additional end effectors connected to the second end of the arm to increase the capacity of the transport apparatus and allow the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Referred to in MPEP 2144.04(IV)(B)
Regarding Claim 27, Rice teaches:
the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and two or more opposing ones of the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152] (Fig. 2C).
Regarding Claim 28, Rice teaches:
the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and two or more opposing sets of the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152] (Fig. 2C).
Regarding Claim 38, Rice teaches:
a transport apparatus comprising:
a substrate transport chamber (10) configured to have a plurality of process modules (60 & 80) connected thereto and configured to have at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7b & Fig. 8A);
a robot drive (367) connected to the substrate transport chamber [0152], where the robot drive is fixedly mounted to the substrate transport chamber at a single fixed location on the substrate transport chamber, where the single fixed location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
a robot arm (87 & 95 & 310 & 321) having a first end connected to the robot drive, where the robot arm comprises a first arm link (321) and a second arm link (310), where the first arm link comprises a first end connected to the robot drive (Fig. 8B & Fig. 9A) and an opposite second end, where the second arm link comprises a first end rotatably connected to the second end of the first arm link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
an end effector (87) rotatably connected to a second end of the second arm link [0130],
where the arm is configured to be moved by the robot drive to move the end effector among the plurality of process modules and the at least one load lock while the robot drive is retained, at least partially offset from the centerline of the substrate transport chamber, at the single location on the vacuum transport chamber [0152].
Rice does not teach:
the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other,
Bacchi teaches:
a transport apparatus comprising:
an arm (12 & 14 & 22 & 230), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (14) and a second link (22), where the first link comprises a first end connected to a robot base (12) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 7A & Fig. 7B); and
an end effector (230) rotatably connected to a second end of the second link, where the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [Column 9 Lines 11-28],
where the arm is configured to be moved to move the end effector among the at least one wafer cassette and the process modules (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other taught by Bacchi in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 39, Rice teaches:
the plurality of process modules comprise at least two of the process modules on a first side of the substrate transport chamber and at least two of the process modules on an opposite second side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D) [0070 & 0071].
Regarding Claim 40, Rice teaches:
the plurality of process modules comprise at least two of the process modules on a third side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D) [0070 & 0071].
Regarding Claim 41, Rice teaches:
the substrate transport chamber has a general rectangular shape, and where the at least one load lock is on a fourth side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D).
Regarding Claim 42, Rice teaches:
the substrate transport chamber has a general rectangular shape, and where the at least one load lock is on a fourth side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D).
Regarding Claim 43, Rice teaches:
a second robot drive, a second robot arm connected to the second robot drive, and a second end effector connected to the second robot arm, where the second robot drive is fixedly mounted to the substrate transport chamber at a single spaced second location on the substrate transport chamber, where the single second location is at least partially offset from the centerline of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D & Fig. 7B & Fig. 8A).
Rice does not teach:
the second end effector comprises a dual end effector having two laterally spaced holding areas fixed relative to each other, where each of the holding areas of the second end effector is configured to hold a respective substrate.
Bacchi teaches:
a transport apparatus comprising:
an arm (12 & 14 & 22 & 230), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (14) and a second link (22), where the first link comprises a first end connected to a robot base (12) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 7A & Fig. 7B); and
an end effector (230) rotatably connected to a second end of the second link, where the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [Column 9 Lines 11-28],
where the arm is configured to be moved to move the end effector among the at least one wafer cassette and the process modules (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the second end effector comprises a dual end effector having two laterally spaced holding areas fixed relative to each other, where each of the holding areas of the second end effector is configured to hold a respective substrate taught by Bacchi in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Claims 18, 20, 27, 28, 29, 30, 31, 32, 34, 38, 39, 40, 41, 42, 43, 45, 47, 48, 49, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 20060182536 A1) in view of Gilchrist et al. (US 20120232690 A1).
Regarding Claim 18, Rice teaches:
a transport apparatus comprising:
a substrate transport chamber (10) configured to have process modules (60 & 80) connected thereto and configured to have at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7B & Fig. 8A);
a robot drive (367) connected to the substrate transport chamber [0152], where the robot drive is fixedly mounted to the substrate transport chamber at a singular fixed stationary location on the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A), where the location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
an arm (87 & 95 & 310 & 321) having a first end connected to the robot drive (Fig. 8B & Fig. 9A), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (321) and a second link (310), where the first link comprises a first end connected to the robot drive (Fig. 8B & Fig. 9A) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
an end effector (87) rotatably connected to a second end of the second link [0130],
where the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152].
Rice does not teach:
the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other.
Gilchrist teaches:
a transport apparatus comprising:
a robot arm (130), where the arm comprises two links (155UA & 155FA & 155UB & 155FB) connected in series to form the arm (Fig. 2), where the two links comprise a first link (155UA & 155 UB) and a second link (155FA & 155FB), where the first link comprises a first end connected to a robot base (150) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 2 & Fig. 2A); and
an end effector (155EA & 155EB) rotatably connected to a second end of the second link (Fig. 2 & Fig. 2A), where the end effector comprises a dual end effector having two laterally spaced holding areas (BH1 & BH2), where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [0046] (Fig. 2P),
where the arm is configured to be moved to move the end effector among the at least one wafer cassette and the process modules (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 20, Rice does not teach:
the transport apparatus further comprises at least one additional end effector rotatably connected to the second end of the arm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide additional end effectors connected to the second end of the arm to increase the capacity of the transport apparatus and allow the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Referred to in MPEP 2144.04(IV)(B)
Regarding Claim 27, Rice teaches:
the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and two or more opposing ones of the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152] (Fig. 2C).
Regarding Claim 28, Rice teaches:
the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and two or more opposing sets of the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152] (Fig. 2C).
Regarding Claim 29, Rice teaches:
a method comprising:
providing a substrate transport chamber (10) configured to have process modules (60 & 80) and at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7B & Fig. 8A);
fixedly mounting a robot drive (367) to the substrate transport chamber, where the robot drive is mounted to the substrate transport chamber at a singular location on the substrate transport chamber, where the location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
connecting a robot arm (87 & 95 & 310 & 321) to the robot drive, where a first end of the robot arm is connected to the robot drive (Fig. 8B & Fig. 9A), and where the robot arm comprises two links (310 & 321) connected in series (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
connecting at least one end effector (87) to a second end of the robot arm (Fig. 10A & Fig. 10C) [130].
Rice does not teach:
the at least one end effector comprises a dual end effector having two laterally spaced holding areas configured to respectively hold at least one respective substrate at each of the at least two laterally spaced holding areas, where the two laterally spaced holding areas are fixed relative to each other and extend from a same side of the end effector.
Gilchrist teaches:
a method comprising:
providing process modules (125) [0040] and at least one storage location (115 & 135 & 140) for supplying substrates in a processing space;
connecting a robot arm (130) to the processing space (Fig. 1), where the robot arm comprises two links (155UA & 155UB & 155FA & 155FB) connected in series (Fig. 2 & Fig. 2A); and
connecting at least one end effector (155EA & 155EB) to a second end of the robot arm (Fig. 2 & Fig. 2A), where the connecting of the at least one end effector comprising a dual end effector (155EH) having at least two laterally spaced holding areas (BH1 & BH2) configured to respectively hold at least one respective substrate at each of the at least two laterally spaced holding areas, where the at least two laterally spaced holding areas are fixed relative to each other and extend from a same side of the end effector (Fig. 2P) [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other and extend from a same side of the end effector taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 30, Rice teaches:
the connecting of the robot arm includes the two links comprising a first link (321) and a second link (310), where the first link comprises a first end connected to the robot drive and an opposite second end, where the second link comprises a first end connected to the second end of the first link, where the second link comprises a second end having the at least one end effector (87) connected thereto (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C).
Regarding Claim 31, Rice does not teach:
the connecting of the at least one end effector includes the at least one end effector comprising at least two end effectors rotatably connected to the second end of the robot arm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least two end effectors rotatably connected to the second end of the robot arm to increase the capacity of the transport apparatus and allow the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Referred to in MPEP 2144.04(IV)(B)
Regarding Claim 32, Rice does not teach:
the connecting of the at least one end effector includes the at least two end effectors comprising a first end effector configured to support only one substrate thereon.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least two end effectors rotatably connected to the second end of the robot arm the at least two end effectors comprising a first end effector configured to support only one substrate thereon to increase the capacity of the transport apparatus and allow the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Referred to in MPEP 2144.04(IV)(B)
Regarding Claim 34, Rice does not teach:
the connecting of the at least one end effector includes the at least two end effectors each being connected to the robot arm to be independently rotatable relative to each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least two end effectors rotatably connected to the second end of the robot arm the at least two end effectors each being connected to the robot arm to be independently rotatable relative to each other to increase the capacity of the transport apparatus and allow the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Referred to in MPEP 2144.04(IV)(B)
Regarding Claim 38, Rice teaches:
a transport apparatus comprising:
a substrate transport chamber (10) configured to have a plurality of process modules (60 & 80) connected thereto and configured to have at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7b & Fig. 8A);
a robot drive (367) connected to the substrate transport chamber [0152], where the robot drive is fixedly mounted to the substrate transport chamber at a single fixed location on the substrate transport chamber, where the single fixed location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
a robot arm (87 & 95 & 310 & 321) having a first end connected to the robot drive, where the robot arm comprises a first arm link (321) and a second arm link (310), where the first arm link comprises a first end connected to the robot drive (Fig. 8B & Fig. 9A) and an opposite second end, where the second arm link comprises a first end rotatably connected to the second end of the first arm link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
an end effector (87) rotatably connected to a second end of the second arm link [0130],
where the arm is configured to be moved by the robot drive to move the end effector among the plurality of process modules and the at least one load lock while the robot drive is retained, at least partially offset from the centerline of the substrate transport chamber, at the single location on the vacuum transport chamber [0152].
Rice does not teach:
the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other,
Gilchrist teaches:
a transport apparatus comprising:
a substrate transport chamber (175) configured to have a plurality of process modules (125) connected thereto and configured to have at least one load lock (135) connected thereto (Fig. 1);
a robot drive (150) connected to the substrate transport chamber (Fig. 1), where the robot drive is fixedly mounted to the substrate transport chamber at a single fixed location on the substrate transport chamber (Fig. 1);
a robot arm (130), where the arm comprises two links (155UA & 155FA & 155UB & 155FB) connected in series to form the arm (Fig. 2), where the two links comprise a first link (155UA & 155 UB) and a second link (155FA & 155FB), where the first link comprises a first end connected to a robot base (150) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 7A & Fig. 7B); and
an end effector (155EA & 155EB & 155EH) rotatably connected to a second end of the second link (Fig. 2 & Fig. 2A), where the end effector comprises a dual end effector having two laterally spaced holding areas (BH1 & BH2), where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [0046] (Fig. 2P),
where the arm is configured to be moved to move the end effector among the at least one wafer cassette and the process modules (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 39, Rice teaches:
the plurality of process modules comprise at least two of the process modules on a first side of the substrate transport chamber and at least two of the process modules on an opposite second side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D) [0070 & 0071].
Regarding Claim 40, Rice teaches:
the plurality of process modules comprise at least two of the process modules on a third side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D) [0070 & 0071].
Regarding Claim 41, Rice teaches:
the substrate transport chamber has a general rectangular shape, and where the at least one load lock is on a fourth side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D).
Regarding Claim 42, Rice teaches:
the substrate transport chamber has a general rectangular shape, and where the at least one load lock is on a fourth side of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D).
Regarding Claim 43, Rice teaches:
a second robot drive, a second robot arm connected to the second robot drive, and a second end effector connected to the second robot arm, where the second robot drive is fixedly mounted to the substrate transport chamber at a single spaced second location on the substrate transport chamber, where the single second location is at least partially offset from the centerline of the substrate transport chamber (Fig. 1A & Fig. 1B & Fig. 1C & Fig. 1D & Fig. 7B & Fig. 8A).
Rice does not teach:
the second end effector comprises a dual end effector having two laterally spaced holding areas fixed relative to each other, where each of the holding areas of the second end effector is configured to hold a respective substrate.
Gilchrist teaches:
an end effector (155EA & 155EB & 155EH) rotatably connected to a second end of the second link (Fig. 2 & Fig. 2A), where the end effector comprises a dual end effector having two laterally spaced holding areas (BH1 & BH2), where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [0046] (Fig. 2P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the second end effector comprises a dual end effector having two laterally spaced holding areas fixed relative to each other, where each of the holding areas of the second end effector is configured to hold a respective substrate taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 45, Rice does not teach:
the end effector comprises a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other.
Gilchrist teaches:
an end effector (155EA & 155EB & 155EH) rotatably connected to a second end of the second link (Fig. 2 & Fig. 2A), where the end effector comprises a dual end effector having two laterally spaced holding areas (BH1 & BH2), where each of the holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other [0046] (Fig. 2P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the second end effector comprises a dual end effector having two laterally spaced holding areas fixed relative to each other, where each of the holding areas of the second end effector is configured to hold a respective substrate taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 47, Rice teaches:
a transport apparatus comprising:
a substrate transport chamber (10) configured to have process modules (60 & 80) connected thereto and configured to have at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7B & Fig. 8A);
a robot drive (367) connected to the substrate transport chamber [0152], where the robot drive is fixedly mounted to the substrate transport chamber at a singular fixed stationary location on the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A), where the location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
an arm (87 & 95 & 310 & 321) having a first end connected to the robot drive (Fig. 8B & Fig. 9A), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (321) and a second link (310), where the first link comprises a first end connected to the robot drive (Fig. 8B & Fig. 9A) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
an end effector (87) rotatably connected to a second end of the second link [0130],
where the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0152].
Rice does not teach:
the at least one end effector comprises a dual end effector having two laterally spaced holding areas where the two laterally spaced holding areas of the dual end effector are located on a same side of the end effector, where the two laterally spaced holding areas are configured to be inserted into a process module at a same time.
Gilchrist teaches:
the at least one end effector comprises a dual end effector having two laterally spaced holding areas where the two laterally spaced holding areas of the dual end effector are located on a same side of the end effector, where the two laterally spaced holding areas are configured to be inserted into a process module at a same time. (Fig. 2P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a dual end effector having two laterally spaced holding areas where the two laterally spaced holding areas of the dual end effector are located on a same side of the end effector, where the two laterally spaced holding areas are configured to be inserted into a process module at a same time taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 48, Rice teaches:
a method comprising:
providing a substrate transport chamber (10) configured to have process modules (60 & 80) and at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7B & Fig. 8A);
fixedly mounting a robot drive (367) to the substrate transport chamber, where the robot drive is mounted to the substrate transport chamber at a singular location on the substrate transport chamber, where the location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
connecting a robot arm (87 & 95 & 310 & 321) to the robot drive, where a first end of the robot arm is connected to the robot drive (Fig. 8B & Fig. 9A), and where the robot arm comprises two links (310 & 321) connected in series (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
connecting at least one end effector (87) to a second end of the robot arm (Fig. 10A & Fig. 10C) [130].
Rice does not teach:
the at least one end effector comprises a first end effector having a general U shape with the at least two laterally spaced holding areas being located at opposite ends of the general U shape.
Gilchrist teaches:
the at least one end effector comprises a first end effector having a general U shape with the at least two laterally spaced holding areas being located at opposite ends of the general U shape. (Fig. 2P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a first end effector having a general U shape with the at least two laterally spaced holding areas being located at opposite ends of the general U shape taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 49, Rice teaches:
a transport apparatus comprising:
a substrate transport chamber (10) configured to have a plurality of process modules (60 & 80) connected thereto and configured to have at least one load lock (24) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 7b & Fig. 8A);
a robot drive (367) connected to the substrate transport chamber [0152], where the robot drive is fixedly mounted to the substrate transport chamber at a single fixed location on the substrate transport chamber, where the single fixed location is at least partially offset from the centerline of the substrate transport chamber (Fig. 7B & Fig. 8B & Fig. 9A);
a robot arm (87 & 95 & 310 & 321) having a first end connected to the robot drive, where the robot arm comprises a first arm link (321) and a second arm link (310), where the first arm link comprises a first end connected to the robot drive (Fig. 8B & Fig. 9A) and an opposite second end, where the second arm link comprises a first end rotatably connected to the second end of the first arm link (Fig. 10A & Fig. 10C & Fig. 10E & Fig. 11A & Fig. 11b & Fig. 11C); and
an end effector (87) rotatably connected to a second end of the second arm link [0130],
where the arm is configured to be moved by the robot drive to move the end effector among the plurality of process modules and the at least one load lock while the robot drive is retained, at least partially offset from the centerline of the substrate transport chamber, at the single location on the vacuum transport chamber [0152].
Rice does not teach:
the end effector comprises a general U shape with the two laterally spaced holding areas being located at opposite ends of the general U shape.
Gilchrist teaches:
the end effector comprises a general U shape with the two laterally spaced holding areas being located at opposite ends of the general U shape. (Fig. 2P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the method of transporting a substrate with a substrate transport apparatus utilizing a robot arm carrying an end effector the end effector comprises a general U shape with the two laterally spaced holding areas being located at opposite ends of the general U shape taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 50, Rice does not teach:
a second end effector rotatably connected to the second end of the second arm link, where the second end effector is configured to hold at least one substrate thereon, where the second end effector is independently rotatable relative to the first end effector.
Gilchrist teaches:
a second end effector rotatably connected to the second end of the second arm link, where the second end effector is configured to hold at least one substrate thereon, where the second end effector is independently rotatable relative to the first end effector. (Fig. 19D) [0101 & 0102 & 0103 & 0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector and a second end effector rotatably connected to the second end of the second arm link, where the second end effector is configured to hold at least one substrate thereon, where the second end effector is independently rotatable relative to the first end effector taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Regarding Claim 51, Rice does not teach:
the first end effector comprises two laterally spaced holding areas, where each of the two laterally spaced holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other.
Gilchrist teaches:
the first end effector comprises two laterally spaced holding areas, where each of the two laterally spaced holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other. (Fig. 2P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the first end effector comprises two laterally spaced holding areas, where each of the two laterally spaced holding areas is configured to hold a respective substrate, where the two laterally spaced holding areas are fixed relative to each other taught by Gilchrist in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove a processed substrate from a processing station and insert an unprocessed substrate into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 20060182536 A1) in view of Bacchi et al. (US 5741113 A) as applied to Claim 18 above, further in view of Webb et al. (US 20070295274 A1).
Regarding Claim 25, Rice does not teach:
the dual end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration at each of the two laterally spaced holding area.
Webb teaches:
a transport apparatus comprising:
a substrate transport chamber (Fig. 1K) configured to have process modules (Fig. 1K) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 1K);
a robot drive (90) connected to the substrate transport chamber [0068 & 0069] (Fig. 1K), where the robot drive is fixedly mounted to the substrate transport chamber at a singular location on the substrate transport chamber [0068 & 0069] (Fig. 1K);
an arm (87H & 95 & 310 & 321) having a first end connected to the robot drive (Fig. 1F & Fig. 1I), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (321) and a second link (310), where the first link comprises a first end connected to the robot drive (Fig. 1F & Fig. 1I) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 1F & Fig. 1I); and
an end effector (87H) rotatably connected to a second end of the second link [0065],
where the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0061 & 0062 & 0063 & 0064 & 0065],
the end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration (Fig. 1I) [0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration taught by Webb in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove multiple processed substrates from a processing station and insert multiple unprocessed substrates into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 20060182536 A1) in view of Gilchrist et al. (US 20120232690 A1) as applied to 31 above, further in view of Webb et al. (US 20070295274 A1).
Regarding Claim 33, Rice does not teach:
the connecting of the at least one end effector includes the at least two end effectors comprising a first end effector configured to support a plurality of substrates thereon in a stacked spaced configuration.
Webb teaches:
a transport apparatus comprising:
a substrate transport chamber (Fig. 1K) configured to have process modules (Fig. 1K) connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width (Fig. 1K);
a robot drive (90) connected to the substrate transport chamber [0068 & 0069] (Fig. 1K), where the robot drive is fixedly mounted to the substrate transport chamber at a singular location on the substrate transport chamber [0068 & 0069] (Fig. 1K);
an arm (87H & 95 & 310 & 321) having a first end connected to the robot drive (Fig. 1F & Fig. 1I), where the arm comprises two links connected in series to form the arm, where the two links comprise a first link (321) and a second link (310), where the first link comprises a first end connected to the robot drive (Fig. 1F & Fig. 1I) and an opposite second end, where the second link comprises a first end connected to the second end of the first link (Fig. 1F & Fig. 1I); and
an end effector (87H) rotatably connected to a second end of the second link [0065],
where the arm is configured to be moved by the robot drive to move the end effector among the at least one load lock and the process modules while the robot drive is retained at the singular location on the vacuum transport chamber [0061 & 0062 & 0063 & 0064 & 0065],
the connecting of the at least one end effector includes at least two end effectors comprising a first end effector configured to support a plurality of substrates thereon in a stacked spaced configuration (Fig. 1I) [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate transport apparatus utilizing a robot arm carrying an end effector taught by Rice with the substrate transport apparatus utilizing a robot arm carrying an end effector the end effector includes at least two end effectors comprising a first end effector configured to support a plurality of substrates thereon in a stacked spaced configuration taught by Webb in order to provide a substrate transport system with increased capacity which allows the transport apparatus to remove multiple processed substrates from a processing station and insert multiple unprocessed substrates into the same processing station without moving the transport apparatus away from the processing station in order to increase throughput in the processing system.
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2022/04/04, with respect to the examiner’s new matter objection of the limitation: “the dual end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration”  have been fully considered and are persuasive.  The examiner’s new matter objection of the limitation: “the dual end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration” has been withdrawn. 
Applicant’s arguments, see Non-Final Office Action, filed 2022/04/04, with respect to the examiner’s rejection of Claim 34 under 35 USC 112(b) have been fully considered and are persuasive.  The examiner’s rejection of Claim 34 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to Claims 29 and 47 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant's arguments filed 2022/04/04 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s new matter objection of the limitation “the end effector comprising a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate where the two laterally spaced holding areas are fixed relative to each other and the transport apparatus comprises at least one additional end effector rotatably connected to the second end of the arm”:
Applicant’s assertion that the limitation was disclosed in the original application in Fig. 1 and Fig. 50 of the original application is not persuasive as both Fig. 1 and Fig. 50 show a single arm carrying two end effectors which are independently rotatably connected to the second end of the arm and do not depict an end effector having two laterally spaced holding areas fixed relative to each other along with at least one additional end effector rotatably connected to the second end of the arm.  Applicant’s arguments that the statement in [0110] of “…features from different embodiments described above could be selectively combined into a new embodiment. Accordingly, the description is intended to embrace all such alternatives, modifications and variances which fall within the scope of the appended claims.” Disclose the limitation through combining features of the different embodiments is not persuasive as there is no way to determine from the applicant’s disclosure how an additional end effector would be accommodated alongside a first end effector with two laterally space holding areas fixed relative to each other at a common arm end without undue experimentation by a person of ordinary skill in the art.
Regarding Applicant’s argument of the Examiner’s new matter objection of the limitation “the end effector comprising a dual end effector having two laterally spaced holding areas, where each of the holding areas is configured to hold a respective substrate where the two laterally spaced holding areas are fixed relative to each other and the transport apparatus comprises at least one additional end effector rotatably connected to the second end of the arm the at least one end effector includes the at least two end effectors being connected to the robot arm”:
Applicant’s assertion that the limitation was disclosed in the original application in Fig. 1 and Fig. 50 of the original application is not persuasive as both Fig. 1 and Fig. 50 show a single arm carrying two end effectors which are independently rotatably connected to the second end of the arm and do not depict an end effector having two laterally spaced holding areas fixed relative to each other along with at least one additional end effector rotatably connected to the second end of the arm.  Applicant’s arguments that the statement in [0110] of “…features from different embodiments described above could be selectively combined into a new embodiment. Accordingly, the description is intended to embrace all such alternatives, modifications and variances which fall within the scope of the appended claims.” Disclose the limitation through combining features of the different embodiments is not persuasive as there is no way to determine from the applicant’s disclosure how an additional end effector would be accommodated alongside a first end effector with two laterally space holding areas fixed relative to each other at a common arm end without undue experimentation by a person of ordinary skill in the art.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 20, especially as it relates to the limitation of “the transport apparatus further comprising one additional end effector”:
Applicant’s assertion that Fig. 54 of the instant application shows a robot with two dual end effectors connected to the arm is not persuasive as Fig. 54 of the instant application does not show two dual end effectors connected to the arm, but instead shows two arms each carrying a dual end effector.  Applicant’s additional argument that Fig. 1, Fig. 40 and Fig. 41 display multiple end effectors mounted to the same arm and dual end effectors are shown in Fig. 52, Fig. 53, and Fig. 54 in combination with that the statement in [0110] of “…features from different embodiments described above could be selectively combined into a new embodiment. Accordingly, the description is intended to embrace all such alternatives, modifications and variances which fall within the scope of the appended claims.” disclose the limitation through combining features of the different embodiments is not persuasive as there is no way to determine from the applicant’s disclosure how an additional end effector would be accommodated alongside a first end effector with two laterally space holding areas fixed relative to each other at a common arm end without undue experimentation by a person of ordinary skill in the art. Applicant’s additional argument that Fig. 49 and Fig. 50 in US 2014/0205413 shows dual end effectors connected to the same robot arm is not persuasive because Fig. 49 and Fig. 50 of US 2014/0205413 show multiple robot arms connected to a common base each carrying a single dual end effector.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 25, especially as it relates to the limitation of “the dual end effector is configured to support a plurality of substrates thereon in a stacked spaced configuration”:
Applicant’s assertion that the mention in [0068] of a “buffer support 370 may be provided to hand off wafers between robots 350, 360 and may have multiple shelves, and that additional end effectors may be provided to support multiple fast swap operations.” and that a “fast swap” operation necessitates multiple end effectors in a stacked spaced configuration in order to move multiple substrates to and from the shelves of the buffer support is not persuasive. It is possible for an end effector with multiple laterally spaced substrate supports or multiple independently movable end effectors each having a substrate support connected at a common pivot at the end of the arm to engage and remove multiple substrates from a buffer without moving the robot to another area to unload before engaging additional substrates as multiple end effectors are capable of carrying a number of substrates equal to the number of substrate supports provided, both of which are disclosed in both the specification and drawings.  The specification and drawings are completely silent on a dual end effector configured to support a plurality of substrates thereon in a stacked spaced configuration.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 31, especially as it relates to the limitation of “the at least one end effector comprising at least two end effectors rotatably connected to the second end of the robot arm”:
Applicant’s assertion that the limitation was disclosed in the original application in Fig. 1, Fig. 40, Fig. 41, Fig. 42, Fig, 44, and Fig. 45 of the original application is not persuasive as Fig. 1, Fig. 40, Fig. 41, Fig. 42, Fig, 44, and Fig. 45 show a single arm carrying two end effectors which are independently rotatably connected to the second end of the arm and do not depict an end effector having two laterally spaced holding areas fixed relative to each other along with at least one additional end effector rotatably connected to the second end of the arm and Claim 29 from which Claim 31 depends clearly states “the at least one end effector comprising an end effector having at least two laterally spaced holding areas, where the two laterally spaced holding areas are fixed relative to each other and extend from the same side of the end effector” none of which is depicted in Fig. 1, Fig. 40, Fig. 41, Fig. 42, Fig, 44, and Fig. 45.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 34, especially as it relates to the limitation of “the at least two end effectors each being connected to the robot arm to be independently rotatable relative to each other”:
Applicant’s assertion that the limitation was disclosed in the original application in Fig. 1, Fig. 40, Fig. 41, Fig. 42, Fig, 44, and Fig. 45 of the original application is not persuasive as Fig. 1, Fig. 40, Fig. 41, Fig. 42, Fig, 44, and Fig. 45 show a single arm carrying two end effectors which are independently rotatably connected to the second end of the arm and do not depict an end effector having two laterally spaced holding areas fixed relative to each other along with at least one additional end effector rotatably connected to the second end of the arm and Claim 29 from which Claim 34 depends clearly states “the at least one end effector comprising an end effector having at least two laterally spaced holding areas, where the two laterally spaced holding areas are fixed relative to each other and extend from the same side of the end effector” none of which is depicted in Fig. 1, Fig. 40, Fig. 41, Fig. 42, Fig, 44, and Fig. 45.  Applicant’s additional argument that [0098] recites “the at least two end effectors may each be connected to the arm and be independently rotatable relative to each other” is not persuasive as it appears to refer to Fig. 55 which appears to depict two independent robot arms each carrying a single end effector offset from the centerline of the robot base which each have only a single holding area.  Additionally, no description is given to the manner in which a second end effector having two holding areas would be accommodated on the arm nor is any mention of a two holding area end effector present in paragraph [0098] which only vaguely mentions the idea of additional end effectors being an option.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 18, especially as it relates to the limitation of “the robot drive is fixedly mounted to the substrate chamber at a singular fixed stationary location”:
Applicant’s assertion that Rice does not teach a robot drive fixedly mounted to the substrate chamber at a singular fixed stationary location is not persuasive as robot drive (367) is mounted at a singular fixed stationary location at the end of horizontal motion assembly (90).  Applicant’s arguments regarding the teachings of Bacchi are moot as the rejection of the limitation does not rely on the teachings of Bacchi.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 38, especially as it relates to the limitation of “the robot drive is fixedly mounted to the substrate transport chamber at a single fixed location on the substrate transport chamber”:
Applicant’s assertion that Rice does not teach a robot drive fixedly mounted to the substrate chamber at a singular fixed stationary location is not persuasive as robot drive (367) is mounted at a singular fixed stationary location at the end of horizontal motion assembly (90).  Applicant’s arguments regarding the teachings of Bacchi are moot as the rejection of the limitation does not rely on the teachings of Bacchi.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 44, especially as it relates to the limitation of “the robot drive is fixedly mounted to the substrate transport chamber at a fixed single location on the substrate transport chamber”:
Applicant’s assertion that Rice does not teach a robot drive fixedly mounted to the substrate chamber at a singular fixed stationary location is not persuasive as robot drive (367) is mounted at a singular fixed stationary location at the end of horizontal motion assembly (90).  Applicant’s arguments regarding the teachings of Bacchi are moot as the rejection of the limitation does not rely on the teachings of Bacchi.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652